DETAILED ACTION
Allowable Subject Matter
Claims 6, 8-9, 11-12, 14-17, and 19 are allowed. Claims 6, 8, and 15 have been amended, claims 9,11-12,14,16-17, and 19 remain original, and claims 1-5, 7, 10, 13, 18, and 20 have been cancelled in the amendment filed by Applicant on June 17th, 2022.

Response to Amendment
Applicant's amendments to claims 6, 8, and 15 filed on June 17th, 2022are accepted because no new matter has been entered.
The Office thanks Applicant for the amendment to the Title of the Specification which is accepted.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below, to correct for an antecedence issue regarding the light-emitting units. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 6. (Currently Amended) A display panel, comprising: 
a touch control structure, comprising: a plurality of metal wirings, wherein the metal wirings are disposed crossing each other and are electrically insulated from each other; a plurality of touch electrodes, wherein each metal wiring is electrically connected with corresponding electrodes; at least one first region; and at least one second region disposed outside the first region, wherein at least some of the metal wirings are arcuate to bypass the first region, thereby making a density of the metal wirings extending through the first region less than a density of the metal wirings extending through the second region, and wherein the first region is corresponding to a function module area of the display panel and comprises non-uniformly dispersed light-emitting units; and 


The following is an examiner’s statement of reasons for allowance: No prior art, either alone or in combination teaches or suggests non-uniformly dispersed light-emitting units, with metal wirings disposed in gaps among the light-emitting units, the metal wirings having a density in a first region less than that of a second region outside a first region, in combination with all other limitations.
Ka, Luo, Zhang, and others teach varying the density of metal wirings around a first region such as that of a sensor or a camera, however they fail to teach or suggest a correspondence between the metal wirings that are routed around the region, and the light-emitting units, together with all other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nitin K. Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 2628